Exhibit 10.1 FIRST AMENDMENT TO OFFICER RESTRICTED SHARE AWARD This First Amendment to Officer Restricted Share Award (“RSA Amendment”) is made this day of December, 2014, by and between Oxford Immunotec Global PLC (the “Company”) and Peter Wrighton-Smith, Ph.D. (“Grantee”). RECITALS WHEREAS, Company and Grantee are parties to a restricted share award certificate designated Restricted Share Award RS-008, reflecting the grant of restricted shares under Appendix C to the Company’s 2013 Share Incentive Plan with a Grant Date of March 3, 2014 the (“RSA Certificate”); and WHEREAS, the parties now wish to amend the RSA Certificate as set forth in this RSA Amendment. NOW, THEREFORE, in consideration of the foregoing, the promises and covenants set forth in this RSA Amendment, and other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged and agreed, the Company and Grantee agree as follows: 1. Paragraph 3(e) Effect of a Change in Control of the RSA Certificate is hereby deleted in its entirety and replaced in full with the following: 3.(e). Effect of a Change in Control . If following the occurrence of a Change in Control (as defined below), the Grantee’s employment is terminated by the Company other than for Cause, or by the Grantee for Good Reason (as defined below), then the portion of the Award that has not vested as of the date of such termination shall become fully vested in accordance with the terms of this Agreement (the “Accelerated Vesting”). If the Grantee’s employment is terminated by the Grantee for Good Reason as defined in Paragraph 3(g)(ii)(1) through (7), Accelerated Vesting will only apply if the event constituting Good Reason (as defined in Paragraph 3(g)(ii)(1) through (7)) occurred within one year of the Change in Control and the Grantee provides notice to the Company of his election to terminate employment within ninety (90) days of the occurrence of the event constituting Good Reason. First Amendment to Restricted Share Award No. RS-008 Peter Wrighton-Smith, Ph.D. 2. Paragraph 3 is amended to add the following provision following Paragraph 3.(f). 3.(g). Additional Definitions. (i).
